Citation Nr: 9917011	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-01 349	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right 
eye injury.

2.  Entitlement to service connection for hyperopia, 
astigmatism and presbyopia.

3.  Entitlement to service connection for bicuspid aortic 
valve claimed as heart disease.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from April 
1985 to August 1988, and has additional unconfirmed active 
service of 4 years and 4 months.
 
This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for residuals of a right eye injury; hyperopia, 
astigmatism and presbyopia; and bicuspid aortic valve claimed 
as heart disease.


FINDINGS OF FACT

1.  On February 5, 1999, prior to the promulgation of a 
decision in the appeal, the veteran notified the Board that 
he wished to withdraw his appeal concerning the issues of 
service connection for residuals of a right eye injury and 
service connection for hyperopia, astigmatism and presbyopia.

2.  The record does not contain competent medical evidence of 
aggravation during active military service of a preexisting 
disability due to a congenital bicuspid aortic valve. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of service 
connection for residuals of a right eye injury and service 
connection for hyperopia, astigmatism and presbyopia.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).

2.  The claim of entitlement to service connection for 
bicuspid aortic valve claimed as heart disease is not well 
grounded.  38 U.S.C.A. § 1110. 5107(a) (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Withdrawal of issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  In this case, the 
appellant withdrew his Substantive Appeal concerning the 
issues of service connection for residuals of a right eye 
injury and service connection for hyperopia, astigmatism and 
presbyopia at his hearing before the undersigned member of 
the Board in February 1999.  This was reduced to writing by 
the transcription of the hearing.  Cf.  Tomlin v. Brown, 5 
Vet. App. 355 (1993) (statement of appellant's representative 
at VA hearing, when reduced to writing by hearing transcript, 
meets requirement that notice of disagreement be in writing 
as of date of certification of transcript).  As the appellant 
has withdrawn his appeal of service connection for residuals 
of a right eye injury and service connection for hyperopia, 
astigmatism and presbyopia, there remain no allegations of 
errors of fact or law for appellate consideration on these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal of these issues and they are dismissed 
without prejudice.

	II.  Service connection claim 

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis, (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

As for evidence of a current disability, the record shows 
that the veteran had diagnoses in June 1991 of severe aortic 
stenosis, aortic insufficiency with ascending aortic 
aneurysm, and underwent an aortic valve replacement operation 
at that time.  A September 1997 report of office visit from 
William M. Herndon, Jr., M.D. indicates that the veteran is 
functioning well since his receipt of an aortic prosthesis.  
Although the veteran is now functioning well, the Board finds 
nonetheless that, for purposes of a well-grounded claim, the 
veteran has shown that he has a current heart disability that 
required the implant of a prosthetic aortic valve. 

The veteran must also provide evidence of the incurrence or 
aggravation of an inservice disease or injury relating to his 
heart in order to satisfy the requirements of a well grounded 
claim.  In this case, the veteran does not claim that he 
incurred his congenital bicuspid aortic valve during active 
service; rather he contends his heart condition was 
permanently aggravated by service.  He argues that his June 
1991 heart surgery was necessitated by his worsening 
condition in service.  A review of the evidence does not 
reveal that the veteran's active military service aggravated 
his heart condition.  

The veteran's service medical records indicate that a 1980 
echocardiogram documented a bicuspid aortic valve.  These 
records also reference a murmur of aortic insufficiency that 
was first noted in 1981.  In July 1986, the veteran underwent 
right and left heart catheterizations after reports of 
dizziness while walking.  The postoperative diagnostic 
impression was mild to moderate insufficiency, with minimal 
aortic stenosis.  The aortic insufficiency and stenosis was 
described as resulting from a congenitally bicuspid aortic 
valve.  He was returned to full duty without convalescent 
leave on August 8, 1996, with no physical limitations or 
necessity for further treatment or medications.  Following 
the 1986 catheterizations, the service medical records do not 
show further treatment for the veteran's heart condition 
while in service.  His August 1988 service discharge physical 
examination report indicates that his heart was then 
evaluated as normal.  

The report of the veteran's April 1979 enlistment examination 
does not refer to the presence of a bicuspid aortic valve.  
Thus, the veteran is entitled to the presumption of 
soundness.  See 38 C.F.R. § 3.304(b).  Nonetheless, this 
presumption is rebutted by the characterization of the 
bicuspid aortic valve as congenital by medical personnel.  
The term "congenital" refers to conditions that are present 
at birth, regardless of their causation, Dorland's 
Illustrated Medical Dictionary 298 (26th ed. 1981).  
Consequently, the medical evidence that the bicuspid aortic 
valve is congenital is clear and unmistakable evidence that 
it existed prior to the veteran's entry into active miliary 
service.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).  Service connection may be granted for diseases 
(not defects) of congenital, developmental, or familial 
origin if the evidence establishes that the conditions in 
question were incurred or aggravated during service within 
the meaning of VA law & regulations. VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90) July 18, 1990.  Consequently, service connection 
may not be granted for the bicuspid aortic valve itself.  

Nonetheless, the Board has considered whether there was an 
increase in cardiac disability during the veteran's active 
military service and, if so, whether such an increase was due 
to the natural progress of the congenitally bicuspid aortic 
valve.  The Board concludes that such an increase in 
disability is not shown by the evidence of record.  The 
veteran's one period of inservice heart treatment, in 1986, 
does not reveal the existence of a condition that was 
aggravated by military service.  The Board notes that his 
quick return to full duty status in 1986, and normal heart 
evaluation at the time of discharge two years later with no 
symptomatology to indicate a worsening condition, are not 
indicative of a permanent worsening of the heart condition 
during active military service.  Consequently, the Board 
concludes that aggravation of the disability due to the 
preexisting congenital condition is not shown, and that this 
claim is, therefore, not well grounded.       

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In the present case, the Board finds 
that this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
issued in conjunction with this appeal advises the veteran 
that evidence fails to show that his congenital heart was 
permanently aggravated by his active service.  Moreover, 
unlike the situation in Robinette, supra, the appellant has 
not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded. 



ORDER

The appeal for service connection for residuals of a right 
eye injury is dismissed.  

The appeal for service connection for hyperopia astigmatism 
and presbyopia is dismissed.  

Entitlement to service connection for bicuspid aortic valve 
claimed as heart disease is denied.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


